Response to Arguments
	Applicant's arguments filed 13 DEC 2021 have been fully considered but they are not persuasive. Specifically:

Argument 1
Respectfully, Applicant submits that the claims satisfy the requirements of 35 U.S.C. 101. First, under Step 2A of the Office Patent Subject Matter Eligibility analysis, the amended claims are not directed to an abstract idea. See MPEP 2106.04. The MPEP divides step 2A into two prongs. In prong one, “examiners evaluate whether the claim recites a judicial exception,” at all. MPEP 2106.04(II)(A)(1). If not, the claim is eligible. Id. If so, in prong two “examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.” Id. If the claim does recite these additional elements, the claim is patent eligible. Id.

Starting with prong one of step 2A, the amended claims do not recite a judicial exception, at all, and are therefore patent eligible. The Office alleges that certain limitations “under [their] broadest reasonable interpretation, cover[] performance of the limitation in the mind but for the recitation of generic computer components.” Office Action at 3-7. But this is incorrect. As explained in the Response filed July 20, 2021, none of the identified limitations can practically be performed in the human mind, and the claims are patent eligible. July 20, 2021 Response at 12-13.


	Applicant’s argument that there are no abstract ideas in the claim is unpersuasive.
	The rejections STAND.

Argument 2
Further, even if the amended claims recited a judicial exception, which, again, they do not, pursuant to prong two of step 2A the claims are still patent eligible. In Prong Two, “examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” MPEP 2106.04(d). If the claim integrates the judicial exception into a practical application, “the claim is not directed to a judicial exception (Step 2A: NO) and is eligible.” Id. A claim is considered to integrate the judicial exception into a practical application if it “appl[ies], rel[ies] on, or use[s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Id. The MPEP provides several examples:

1) An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);



3) Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b):

4) Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and

5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).


MPEP 2106.04(d)(I). Importantly, “revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. . . . Accordingly, in revised Step 2A examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application.” Id.

Here, among other reasons, the amended claims are eligible because they “integrate” the alleged “judicial exception into a practical application of the exception.” For example, the amended claims recite “an improvement in the functioning of a computer, or to other technology or technology field.” The claims recite a specific technical solution, relating to improving “natural language processing” and an “automated tutor software program’ by generating a “pre-requisite knowledge graph indicating that a first subject, described in the first electronic document and corresponding to a first node in the pre-requisite knowledge graph, is a pre-requisite for learning a second subject, described in the first electronic document and corresponding to a second node in the pre-requisite knowledge graph,” using specific techniques. For example, amended independent claim 1 recites:

- parsing the first electronic document using natural language processing to electronically characterize a meaning of a plurality of portions of the first electronic document and generate a pre-requisite knowledge graph indicating that a first subject, described in the first electronic document and corresponding to a first node in the pre-requisite knowledge graph, is a pre-requisite for learning a second subject, described in the first electronic document and corresponding to a second node in the pre-requisite knowledge graph, comprising:

o electronically categorizing each of the plurality of portions of the first electronic document as one of |) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme, wherein the electronic categorization is performed automatically and simultaneously in a non-linear fashion;

o determining a first glossary of terms for the first electronic document;

o generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the 

o determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

o forming the pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node; and

- providing, wherein the pre-requisite knowledge graph is used by to an automated tutor software program to develop a knowledge path and provide information to a user relating to at least one node of the pre- requisite knowledge graph to assist the user in learning at least one of the first subject or the second subject.

Amended independent claims 8 and 15 recite generally similar limitations. The amended independent claims recite an improvement in a “technology field” (e.g., natural language processing and an automated tutor software programming) using specific techniques to generate and use a pre-requisite knowledge graph. Thus, the claims recite “an improvement in the functioning of a computer, or to other technology or technology field,” and are patent eligible.


	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Finally, as discussed above, pursuant to step 2A of the MPEP analysis the amended claims are not directed to an abstract idea, and are patent eligible.

	As discussed above, one of the steps in question includes making a glossary of terms. This step has been the work of the mind as long as there has been language.
	Applicant’s argument that there are no abstract ideas in the claim is unpersuasive.
	The rejections STAND.

Argument 4


In CosmoKey Solutions., GMBH v. Duo Security, LLC, No. 2020-2043, 2021 U.S. App. LEXIS 29808, at *18-19 (Fed. Cir. Oct. 4, 2021), the Federal Circuit recently re- affirmed that claims are patent eligible where “the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art.” Here, amended independent claim 1 recites:

- parsing the first electronic document using natural language processing to electronically characterize a meaning of a plurality of portions of the first electronic document and generate a pre-requisite Knowledge graph indicating that a first subject, described in the first electronic document and corresponding to a first node in the pre-requisite knowledge graph, is a pre-requisite for learning a second subject, described in the first electronic document and corresponding to a second node in the pre-requisite knowledge graph, comprising:

o electronically categorizing each of the plurality of portions of the first electronic document as one of |) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme, wherein the electronic categorization is 

o determining a first glossary of terms for the first electronic document;


o generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and the second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

o determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

o forming the pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node; and

- providing, wherein the pre-requisite knowledge graph is used by to an automated tutor software program to develop a knowledge path and provide information to a user relating to at least one node of the pre-requisite knowledge graph to assist the user in learning at least one of the first subject or the second subject.



Accordingly, Applicant submits that the claims are patent eligible under § 101 and respectfully requests that this rejection be withdrawn.

	Adding further abstractions to abstractions does not add practical application to the claims.
	Applicant’s argument is unpersuasive.
	The rejections STAND.









Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
28 DEC 2021